AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington


                        MARTIN LUND                                  )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-CV-0144-TOR
                                                                     )
    THE PRUDENTIAL INSURANCE COMPANY                                 )
   OF AMERICA, a foreign corporation doing business
            in the State of Washington,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) all Plaintiff’s claims are DISMISSED with prejudice and all Defendant’s
’
              counterclaims are DISMISSED without prejudice, and with each party bearing its own fees, costs and expenses.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                       Thomas O. Rice                                        on a Stipulated Motion
     for Dismissal ECF No. 22.


Date: March 4, 2019                                                        CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Linda L. Hansen
                                                                                          (By) Deputy Clerk

                                                                            Linda L. Hansen
